Citation Nr: 0015053	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  96 - 18 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder.

Whether the claim of entitlement to service connection for a 
neurological disorder on a direct basis or as secondary to 
service-connected disability is well grounded.



REPRESENTATION

Appellant represented by:	Stephen A. Burt, Attorney at 
Law



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from March 1963 to June 
1966, including service in the Republic of Vietnam from 
September 16, 1965, to November 4, 1965.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of December 
1994 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  On December 15, 1995, the 
veteran executed VA Form 22a appointing Stephen A. Burt, 
Attorney at Law, as his attorney to prosecute claims for any 
and all benefits from VA based upon his active service.  A 
Statement of the Case was issued in March 1996, and the 
veteran perfected his appeal of the denial of his claims of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD) and for residuals of a right shoulder 
separation by the timely filing of his Substantive Appeal (VA 
Form 9) in March 1996.

This matter was previously before the Board in August 1997, 
at which time the Board determined that the only issues in 
proper appellate status were the claims for service 
connection for PTSD and for residuals of a right shoulder 
separation.  In an August 1997 decision, the Board denied the 
appeal for service connection for residuals of a right 
shoulder separation; and Remanded the issue of entitlement to 
service connection for PTSD to the RO for verification of 
stressors and other development actions.  The requested 
development has been satisfactorily completed, and that issue 
is now before the Board for further appellate consideration. 

The record further shows that in his Notice of Disagreement, 
received in June 1996, the veteran's designated attorney also 
raised the issue of service connection for a neurological 
disorder.  That claim was denied as not well grounded by 
rating decision of May 1997, and the veteran and his attorney 
of record were notified of that action and of his right to 
appeal by RO letter of May 1997.  


While the case was in Remand status, letters were received at 
the RO from a private attorney other than the attorney 
designated by the veteran to represent him in connection with 
claims for any and all benefits from VA based upon his active 
service.  In one such letter, received on July 25, 1997, that 
individual purported to file a Notice of Disagreement on 
behalf of the veteran, taking issue with the denial of 
service connection for a neurological disorder.  Thereafter, 
the RO improperly furnished that individual copies of the 
veteran's medical records and a copy of the Board's remand 
order of August 1997.  In September 1998, a Statement of the 
Case addressing that issue was sent to the veteran and to the 
attorney other than the attorney designated by the veteran to 
represent him, and the veteran perfected that appeal in 
September 1998 by submitting a Substantive Appeal (VA Form 
9).  

The veteran subsequently failed to report for scheduled VA 
neurological, epilepsy, and narcolepsy examinations in May 
1999.  A Supplemental Statement of the Case was sent to the 
appellant and to his designated attorney.  Those examinations 
were rescheduled in November 1999, but the veteran again 
failed to report for the scheduled examinations.  The Board 
limits its consideration herein to the issues stated on the 
title page of this decision.

Governing law and regulations provide that an appellant will 
be accorded full right to representation in all stages of an 
appeal by a recognized organization, attorney, agent, or 
other authorized person.  38 U.S.C.A. §§ 5901-5905, 7105(a) 
(West 1991);  38 C.F.R. § 20.600 (1999).  A specific claim 
may be prosecuted at any one time by only one recognized 
organization, attorney, agent or other person properly 
designated to represent the appellant.  38 U.S.C.A. § 38 
U.S.C. 7105(b)(2) (West 1991);  38 C.F.R. §20.602 (1999).

An attorney-at-law may be designated as an appellant's 
representative through a properly executed VA Form 22a, 
"Appointment of Attorney or Agent as Claimant's 
Representative."  This form gives the attorney power of 
attorney to represent the appellant.  In lieu thereof, an 
attorney may state in writing on his or her letterhead that 
he or she is authorized to represent the appellant in order 
to have access to information in the appellant's file 
pertinent to the particular claim presented.  For an attorney 
to have complete access to all information in an individual's 
records, the attorney must provide a signed consent from the 
appellant or the appellant's guardian.  Such consent shall be 
equivalent to an executed power of attorney.  The designation 
must be of an individual attorney, rather than a firm or 
partnership.  An appellant may limit an attorney's right to 
act as his or her representative in an  appeal to 
representation with respect to a specific claim for one or 
more specific benefits by noting the restriction in the 
written designation.  Unless specifically noted to the 
contrary, however, designations of an attorney as a 
representative will extend to all matters with respect to 
claims for benefits under laws administered by the Department 
of Veterans Affairs.  Designations are effective when they 
are received by the agency of original jurisdiction or, if 
the appellate record has been certified to the Board for 
review, by the Board of  Veterans' Appeals.  A properly filed 
designation made prior to appeal will continue to be honored, 
unless it has been revoked or unless the representative has 
properly withdrawn.  Legal interns, law students, and 
paralegals may not be independently accredited to represent 
appellants under this Rule.  38 U.S.C.A. §§ 5901, 5904 (West 
1991);  38 C.F.R. § 20.603(a)(1999). 

With the specific written consent of the appellant, an 
attorney associated or affiliated with the appellant's 
attorney of record, including an attorney employed by the 
same legal services office as the attorney of record, may 
assist in representation of the appellant and may have access 
to the appellant's Department of Veterans Affairs records to 
the same extent as the attorney of record.  Unless revoked by 
the appellant, such consent will remain effective in the 
event the original attorney of record is replaced by another 
attorney who is a member of the same law firm or an attorney 
employed by the same legal services office.  The consent must 
include the name of the veteran; the name of the appellant if 
other than the veteran (e.g., a veteran's survivor, a 
guardian, or a fiduciary appointed to receive VA benefits on 
an individual's behalf); the applicable Department of 
Veterans Affairs file number; the name of the attorney of 
record; the consent of the appellant for the use of the 
services of the associated or affiliated attorney and for 
that individual to have access to applicable Department of 
Veterans Affairs records; and the name of the 

associated or affiliated attorney who will be assisting in 
the case.  The consent must be filed with the agency of 
original jurisdiction or, if the appellate record has been 
certified to the Board for review, with the Board of 
Veterans' Appeals.  The presiding Member at a hearing on 
appeal may require that not more than one attorney 
participate in the examination of any one witness or impose 
other reasonable limitations to ensure orderly conduct of the 
hearing.  38 U.S.C.A. §§ 5901, 5904 (West 1991);  38 C.F.R. 
§ 20.603(c) (1999).

The record in this case includes only the initial designation 
of Stephen A. Burt as attorney for the veteran for purposes 
of prosecuting all claims for VA benefits based upon the 
veteran's active service.  As noted above, such designation 
must be of an individual attorney, rather than a firm or 
partnership.  Further, a specific claim may be prosecuted at 
any one time by only one recognized organization, attorney, 
agent or other person properly designated to represent the 
appellant.  38 U.S.C.A. § 38 U.S.C. 7105(b)(2) (West 1991);  
38 C.F.R. §20.602 (1999).  No document executed by the 
appellant has been received which grants consent or otherwise 
authorizes any attorney other than Stephen A. Burt to 
represent him or act on his behalf before VA. However, a 
letter has been received from another attorney on his 
letterhead, describing himself as "Attorney for Claimant" 
and disagreeing with the denial of the veteran's claims for 
service connection for a neurologic disorder.  The RO 
accepted that letter as a valid Notice of Disagreement, and 
issued a Statement of the Case addressing the claim for 
service connection for a neurological disorder.  The Board 
finds that the RO's acceptance of the purported Notice of 
Disagreement and issuance of a Statement of the Case in that 
matter constitutes a limited waiver of the procedural 
requirements cited above and at  38 C.F.R. § 20.301(a) (1999) 
with respect to the adequacy and timeliness of the Notice of 
Disagreement initiating that particular appeal, as any other 
finding would be prejudicial to the veteran.  However, the 
Board further finds that currently, and until that 
appointment is revoked, Stephen A. Burt, Esquire, continues 
to be the appellant's sole designated attorney for purposes 
of prosecuting all claims for VA benefits based upon the 
veteran's active service.  

FINDINGS OF FACT

1.  The claim for service connection for PTSD is plausible 
because the claim includes a VA or private provider diagnosis 
of PTSD and relates the condition to the veteran's unverified 
history of a stressor during his military service.   

2.  The claim for direct or secondary service connection for 
a neurological disorder is not plausible because no 
neurologic disorder is currently demonstrated or diagnosed 
other than the veteran's service-connected 
psychophysiological musculoskeletal disorder, epilepsy, 
tinnitus, and headaches, and there is no competent medical 
evidence which links or relates any other neurologic disorder 
to the veteran's period of active service.  

3.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

4.  The veteran did not engage in combat against the enemy.

5.  The record contains medical evidence establishing a clear 
diagnosis of PTSD and a link, established by medical 
evidence, between the veteran's current symptomatology and a 
claimed in-service stressor, without credible supporting 
evidence that a claimed in-service stressor actually 
occurred.

6.  A link between an inservice blow to the head from a tent 
pole and claimed PTSD has not been demonstrated or diagnosed, 
and competent psychiatric evidence in the record states that 
the veteran has no indication of traumatic injuries sustained 
in service.  


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is well 
grounded because there is medical evidence of a current PTSD 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor; and medical evidence of 
a nexus between service and the current PTSD disability.  
38 U.S.C.A. § 1110, 1131, 5107(a) (West 1991);  38 C.F.R. 
§ 3.304(f) (1999);  Cohen v. Brown, 10 Vet. App. 128 (1997).

2.  The claim for direct or secondary service connection for 
a neurologic disorder is not well grounded because there is 
no demonstration or diagnosis of a neurological disorder 
other than the veteran's service-connected 
psychophysiological musculoskeletal disorder, epilepsy, 
tinnitus, and headaches, and no other neurologic disorder is 
shown by competent medical evidence to be linked or related 
to active service or to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  38 C.F.R. 
§§ 3.303, 3.310, Part 4, §4.14 (1999);  Caluza v. Brown,  7 
Vet. App. 498 (1995), affirmed per curiam,  78 F.3d 604 (Fed. 
Cir. 1996).

3.  PTSD was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154(b), 5107(a) (West 1991);  38 C.F.R. 
§§ 3.303; 3.304(f) (1999);  Cohen v. Brown, 10 Vet. App. 128 
(1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claim for service connection for PTSD is well grounded 
because there is medical evidence of a current PTSD 
disability; lay evidence (presumed to be credible for these 
purposes) of an in-service stressor; and medical evidence of 
a nexus between service and the current PTSD disability.  
38 U.S.C.A. §§ 1110, 1154(b), 5107(a)(West 1991);  38 C.F.R. 
§§ 3.303(d); 3.304(f) (1999);  Cohen v. Brown, 10 Vet. App. 
128, 137 (1997);  Gaines v. West, 11 Vet. App. 353 (1998).   
Once a PTSD claim is found to be "well-grounded," VA's duty 
to assist attaches.  38 U.S.C.A. § 5107(a) (West 1991);  Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  The record shows 
that the RO has obtained the veteran's complete service 
medical and personnel records; that the veteran has been 
afforded thorough and contemporaneous specialist examinations 
for all disabilities currently at issue; and that the RO has 
fully met its duty to assist the veteran, including 
appropriate efforts to verify his claimed stressors.  

The claim for direct or secondary service connection for a 
neurologic disorder is not well grounded because there is no 
current demonstration or diagnosis of a neurological disorder 
other than the veteran's service-connected 
psychophysiological musculoskeletal disorder, epilepsy, 
tinnitus, and headaches, and no other neurologic disorder is 
shown by competent medical evidence to be linked or related 
to active service or to a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991);  38 C.F.R. 
§§ 3.303, 3.310, Part 4, §4.14 (1999).  

The veteran contends that the RO erred in failing to grant 
entitlement to service connection for PTSD because it did not 
take into account or properly weigh the medical and other 
evidence of record.  It is contended that he was exposed to 
combat trauma when he flew as a helicopter door gunner during 
his period of service in the Republic of Vietnam; that bullet 
holes in the fuselage were found after landing; that he fired 
a rocket and saw an enemy soldier's head go flying into the 
air spurting blood; that he saw body bags being thrown around 
while in Vietnam; and that he has a diagnosis of PTSD.  It is 
further contended that he was struck on the head by a falling 
tent pole while on active duty.  

No specific contentions have been advanced with respect to 
the claim for direct or secondary service connection for a 
neurologic disorder.  

I.  Evidentiary and Procedural History

The veteran served on active duty from March 1963 to June 
1966, including service in the Republic of Vietnam from 
September 16, 1965, to November 4, 1965.  

The veteran's DD Form 214 shows that he enlisted at age 17, 
and was not assigned a selective service number; that his 
military occupational specialty was Field Artillery, Basic 
(13A); and that he was not wounded and was not awarded the 
Purple Heart Medal.  His service personnel and administrative 
records (DA-Form 20 and 201 File) reveal that he attended 
Advanced Individual Training in Field Artillery at the U.S. 
Army Training Center, Ft. Sill, Oklahoma; that he arrived in 
the Republic of Vietnam on September 16, 1965, and was 
assigned to Battery B, 1st Battalion, 77th Artillery, 1st 
Cavalry Division (Airmobile), as a Cannon Crewman, Basic; and 
that on October 24, 1965, he was transferred to Battery C, 
2nd Battalion, 20th Artillery, 1st Cavalry Division 
(Airmobile), as a Cannon Crewman, Basic; that he was 
undergoing medical treatment and evaluation on October 27, 
1965, and subsequently; and that he did not participate in 
any campaigns while in Vietnam.  His service personnel 
records do not reflect that he received training as a door 
gunner, nor do those records reflect any assignment as a door 
gunner during his period of Vietnam service.  The veteran did 
not receive an air crew badge during service.  

The veteran's service medical records show that he was 
initially seen in the 20th Artillery battalion aid station on 
October 27, 1965, after being "struck lightly" on the head 
with a tent pole and having a gran mal convulsion with clonic 
activity.  He was referred to the 15th Medical Detachment, 
placed on Dilantin and admitted to the 85th Evacuation 
Hospital, where he complained of weakness in the left arm and 
leg, and was transferred on November 4,1965, to Tripler Army 
Hospital in Hawaii for observation for a convulsive disorder.  
At Tripler Army Hospital, he underwent an extensive 
neurological work-up, including a spinal puncture, skull X-
rays, right carotid arteriography, and waking and sleeping 
electroencephalograms (EEGs).  All findings were normal, and 
a transient left-sided weakness was felt to represent 
hysteria.  The examining neurologist expressed the opinion 
that no organic central nervous system disease or evidence of 
a convulsive disorder existed.  He was maintained on Dilantin 
and discharged to duty in December 1965 with a diagnosis of 
observation for a convulsive disorder; no disease found.  He 
was placed on a temporary P3 restricted duty profile 
precluding assignment in combat areas or where sudden loss of 
consciousness would be dangerous, with reevaluation in three 
months.  

The veteran's profile was re-evaluated at Fort Benning in 
February 1966, and he reported no convulsions since being 
placed and maintained on Dilantin.  In April 1966, the 
veteran was evaluated for a convulsive disorder prior to 
service separation.  Physical examination was unremarkable, 
and waking, sleeping, and hyperventilating EEGs were within 
normal limits, while a spinal puncture, skull X-rays, carotid 
arteriograms, and serologies were normal.  Cranial nerves 
were intact, deep tendons reflexes were symmetrical and 
intact, there were no pathological reflexes or clonus, 
sensations was intact, cerebellar functioning was normal, and 
gait and muscle strength were normal.  The diagnosis was 
neurological evaluation for a possible convulsive disorder; 
no organic disease found.  His service separation examination 
disclosed no abnormalities of the head, face, eyes, or 
extremities, and his psychiatric and neurological evaluations 
were normal.

The veteran's original application for VA disability 
compensation benefits (VA Form 21-526), received in February 
1969, claimed service connection for residuals of a head 
injury in September 1965.  He submitted lay statements from 
associates and a relative asserting that he had complained of 
headaches, blackouts, and numbness in the left arm and leg 
since returning from military service.  There were no first-
person reports of witnessing blackouts in the veteran.

A VA hospital summary, dated in February and March 1969, 
cited the veteran's history of lightheadedness for the past 
two years, with the recent onset of lightheadedness due to 
carbon monoxide in his truck cab, and multiple complaints of 
joint pain.  On admission, there was no evidence of carbon 
monoxide poisoning.  It was noted that the veteran had told 
his employer than he was wounded in the head while in Viet 
Nam, and had a silver plate in his skull.  X-rays showed no 
evidence of such a defect.  Physical and neurological 
examination was negative, waking and sleeping EEGs were 
normal, and there was no evidence of syncope or 
lightheadedness.  The examiner noted that the veteran's 
attitude and behavior during hospitalization suggested a 
strong functional content to his complaints and he was placed 
on Librium and transferred to the VAMC, Omaha, for further 
neurological evaluation and an psychiatric interview.  The 
diagnosis was rule out neurologic disease; rule out 
psychiatric disease.  

A VA hospital interim summary, dated in March and April 1969, 
noted that the veteran's predominant trends of thought were 
somatic complaints, particularly involving low back pain.  He 
walked with an exaggerated limp, particularly when he felt 
that he was being observed, and appeared to have little 
insight into his problem.  No motor weakness was 
demonstrated, reflexes were equal and active, and a 
neurological work-up disclosed no evidence of any nerve root 
irritation.  Librium was discontinued, and he was discharged 
in April 1969 for a 90-day trial visit with a diagnosis of 
psychophysiological musculoskeletal reaction.  

A report from a VA social worker, dated in May 1969, cited 
the veteran's tendency to offer complaints for secondary 
gain.  It was noted that the veteran was not taking, and did 
not appear to need, any medication; that he needed a lot of 
encouragement; and that vocational training was planned.  

In June 1969, a medical opinion was requested from the Chief 
of Psychiatry, VAMC, Omaha, as to whether the veteran's 
symptoms in service were manifestations of his recently 
diagnosed psychophysiological musculoskeletal reaction.  In 
his response, the Chief of Psychiatry reviewed the veteran's 
records and expressed the opinion that the inservice 
diagnosis of hysteria fit the veteran better than that of 
psychophysiological musculoskeletal reaction; and that 
regardless of the diagnosis, the symptoms were present during 
service.  He further stated that those types of symptoms 
typically tended to come and go in relation to the stresses 
upon the individual, noting that the veteran did not describe 
any recurrence of his seizure-like symptoms.  He suggested 
that the inservice seizure symptoms could be part of a 
hysterical type of illness, particularly since the veteran 
was evaluated neurologically in service and no organic cause 
was found for those episodes.  

A rating decision of July 1969 granted service connection for 
a psychophysiological musculoskeletal reaction, evaluated as 
10 percent disabling, and denied service connection for 
residuals of a head injury.  That decision was not appealed 
and became final.  

A VA hospital discharge summary, dated from March to October 
1969, noted that following the veteran's initial 90-day trial 
visit, another 90-day trial visit was authorized, at the end 
of which time he was doing well and not taking medication.  A 
report from a VA social worker, dated in October 1969, 
disclosed that the veteran was doing well and driving a 
cement truck; that his attitude had improved; that he did not 
appear to be taking any medication; and that he was having no 
traumatic or disabling attacks.  The social worker attributed 
this in large part to the recent grant of service connection 
for a psychophysiological musculoskeletal reaction, with the 
award of a sizable retroactive payment.  The diagnosis at 
hospital discharge was psychophysiological musculoskeletal 
reaction.  

In April 1974, the veteran failed to report for a scheduled 
VA examination.  His VA disability compensation benefit 
payments were discontinued. 

A VA hospital summary and treatment notes, dated in September 
and October 1975, show that the veteran offered a history of 
low back pain since 1968, worsening in 1975, with numbness in 
a stocking-like distribution in both legs.  He was found to 
have spondylolysis, L5-S1, and underwent an L5 to S1 
transverse fusion with ablation of the facet joints, without 
complications. 

In September 1975, the veteran asked that his VA disability 
compensation benefits be reinstated.  However, in January 
1976, the veteran again failed to report for a scheduled VA 
examination.  

In May 1976, the veteran reported for a period of VA 
hospitalization for observation and evaluation of his 
service-connected psychophysiological musculoskeletal 
reaction.  Examination revealed postoperative scars from L5, 
S1 disc surgery, with absent patellar reflexes, and a 
diminished right Achilles reflex.  An EEG was normal.  A 
report of VA psychiatric examination conducted during that 
hospitalization found no evidence of a psychiatric 
disability, while psychological testing revealed an immature, 
somewhat impulsive individual who was somewhat pessimistic 
and at times experienced difficulty in monitoring his own 
behavior.  Those findings were described as characterologic 
rather than pathologic.  

In August 1994, the veteran claimed service connection for 
PTSD, claimed to result from inservice trauma to the back of 
the head from a falling tent pole or, in the alternative, 
from traumatic combat experiences while a "door gunner" in 
Vietnam.  He alleged that his helicopter was hit by ground 
fire; that he saw a Viet Cong soldier blown apart by rocket 
fire; and that he saw body bags being thrown around.  
The RO sent the veteran a stressor development letter in 
August 1994, seeking the dates and places of the stressful 
incidents, the unit (division, regiment, battalion, company) 
to which he was assigned, medals or citations received as a 
result, names and identifying information concerning any 
other individuals involved in those events, and whether the 
events involved the deaths of any friends.  The veteran 
failed to provide the requested information or to otherwise 
respond to that letter.  

A VA fee-basis psychiatric examination was conducted in 
September 1994 in order to evaluate the veteran's claim for 
service connection for PTSD.  The examiner noted that the 
veteran was then in his fourth marriage following three 
divorces; that he received Social Security disability 
benefits due to a back injury; and that he was not on any 
medication other than Darvocet for his back complaints.  The 
veteran alleged that while in Vietnam, he was a door gunner 
on a helicopter gunship; that his mission while in Vietnam 
was to strafe enemy positions with a machine gun; that he was 
there for three to four months; that he sustained a head 
injury when hit by a falling tent pole while setting up a 
tent; that he thinks he may have lost consciousness but 
doesn't remember; that his behavior was considered explosive 
and erratic by those around him both before and after the 
head trauma; and that he was subsequently sent to Fort 
Benning, where he worked in the Weapons Room until the 
expiration of this term of service.  

The veteran further reported that he supported himself after 
service as a truck driver, a welder, and heavy machine 
operator until three years previously, when he injured his 
back in a fall from a ladder and became unable to work, 
applying for and receiving Social Security Administration 
(SSA) disability benefits.  He related that he had a lifelong 
habit of being explosive and flying off the handle over the 
smallest provocation.  He further acknowledged that such 
behaviors had existed long before entering service, and led 
to his family encouraging his enlistment.  This trait was 
identified as a definite borderline and strongly narcissistic 
trait of entitlement, and it was noted that such had 
historically gotten the veteran into difficulty in a number 
of different settings and had nothing to do with his being in 
the military.  The cited explosivity, effective liability 
[sic], and instability of temperament were identified as 
personality traits, and were noted to have resulted in 
multiple fights and altercations in different settings, 
including jobs, his relationships, his marriages, and in the 
military.  

The psychiatric examiner noted that the veteran seemed to 
have an agenda of trying to paint himself as being scarred by 
war and pinning all his problems on his spending three or 
four months in Vietnam.  When asked questions which has 
nothing to do with his agenda of trying to convince the 
examiner that all his life's problems had to do with Vietnam, 
the veteran became quite agitated and verbally belligerent.  
When discussing the veteran's Vietnam experiences, the 
examiner noted that the veteran was quite vague about certain 
parts of the history.  He was also vague about his past 
psychiatric hospitalizations and history, denied having ever 
had any psychotic signs or symptoms or serious mood 
disorders, and refused to answer some questions.  The 
examiner noted that the veteran had historically been able to 
adapt himself to jobs that he definitely would not have been 
able to do if he suffered from PTSD, including operating 
heavy machinery that makes loud noises.  The veteran had 
previously asserted that loud noises bothered him and, when 
confronted by the contradiction, he became quite angry and 
started pounding on the examiner's desk.  

The examiner stated that the veteran did not meet the 
diagnostic criteria for PTSD.  The psychiatric diagnoses were 
personality disorder not otherwise specified, with prominent 
borderline, narcissistic and antisocial traits; and a history 
of substance abuse.  

A rating decision of December 1994 denied service connection 
for PTSD, and the veteran appealed.  

Medical and other records from the SSA, received in March 
1996, show that in May 1991, the veteran alleged a history of 
gunshot wounds to the low back in the Vietnam war, shrapnel 
injury to the chest and right arm, and left knee surgery for 
a war injury, and that bullet fragments in his lower back 
were removed at a VA 
hospital in 1976 or 1977.  In August 1993, the veteran was 
awarded SSA disability benefits based on degenerative disc 
disease and dysthymia.

A report of VA audiological examination, conducted in 
February 1996, shows that the veteran asserted that he served 
in an artillery unit in Vietnam for two years, then was a 
door gunner on a helicopter gunship.  

A report of VA orthopedic examination, conducted in February 
1996, cited the veteran's statement that his primary duties 
in service were in artillery; that he transferred into armor 
later in his military career; and that he served in Vietnam 
for one to one and one-half months.  He related a history of 
a seizure during active service after being hit with a tent 
pole, resulting in his evacuation from Vietnam, and stated 
that he had never experienced another seizure.  He reported a 
self-inflicted gunshot wound to the left leg just above the 
knee, and a motorcycle accident and blackout in 1969.  

A report of VA psychiatric examination, conducted in February 
1996, shows that the examiner did not review the veteran's 
claims folder or service medical and personnel records.  The 
examiner cited a history offered by the veteran of serving as 
a door gunner in Vietnam for a period of three weeks, and of 
flying a small number of missions before being hit on the 
head by a tent pole, with loss of consciousness and a general 
convulsion.  The psychiatric examiner further recounted a 
history of the veteran's inservice treatment, as recited by 
the veteran.  The examiner further remarked that the 
veteran's honorable discharge from service appeared to have 
been for medical reasons, although his DD Form 214 reflects 
that the veteran enlisted for three years and served 
approximately three years and two months before being 


discharged due to the expiration of his enlistment.  A 
history of symptoms as reported by the veteran was noted, and 
mental status examination disclosed a flattened affect, mild 
to moderate anxiety, and a slight mood instability.  The 
veteran related that he had held 25 to 50 jobs since military 
service.  

The examining psychiatrist stated that the veteran presented 
a somewhat confusing picture of psychological and physical 
symptomatology, including a 10 percent disability rating for 
psychophysiological musculoskeletal disorder, and a mild to 
moderate psychological symptoms profile which the veteran 
placed in the PTSD category but which had not been diagnosed.  
The examiner stated that "it would be his surmise" that 
several problems were present, including unidentified 
traumatic experiences while the veteran was stationed in 
Vietnam, and a head injury with "documentable" concussion 
and seizures.  He further stated that, to reconstruct what 
may have happened in this case, it was his surmise that the 
veteran suffered a closed head injury with a post-concussion 
syndrome and that the post-concussion syndrome may have made 
him more liable to develop a post-traumatic stress disorder.  
He went on to say that the veteran had a moderate amount of 
PTSD.  He stated that it would be his recommendation that the 
veteran "be considered to have" PTSD, and that he have a 
neurological evaluation and MRI, or psychological testing.  
The diagnoses were PTSD, most likely of moderate severity; 
and closed head injury with convulsions, possible continued 
neurological deficit.  

A report of VA general medical examination, conducted in 
February 1996, disclosed that the veteran's neurological 
examination was normal.  

A report of VA orthopedic examination, conducted in April 
1996, noted findings of bilaterally decreased deep tendon 
reflexes at the knee and ankle, Babinski's sign was 
bilaterally downgoing; and there was decreased sensation to 
sharp and dull on the left, as opposed to the right, 
throughout all aspects of the entire left lower extremity, 
including medial, lateral, forward, anterior and posterior.  

A report of VA neurological examination, conducted in April 
1996, cited the veteran's complaints of decreased sensation 
in the left upper and lower extremities.  
On examination, there was no evidence of any tic, chorea, or 
paramyoclonus type complex; and there was no lack of strength 
in the upper and lower extremities.  The 
diagnosis was subjective loss of sensation, minimal, upper 
and lower extremities, left.

A report of VA epilepsy and narcolepsy examination, conducted 
in April 1996, cited the veteran's statement that he lost 
consciousness after being struck with a tent pole in service, 
but was unaware of any problem with epilepsy or narcolepsy 
after his immediate recovery.  He had no complaints involving 
epilepsy or narcolepsy, and there were no objective findings 
of closed head injury.  The diagnosis was no evidence of 
seizure activity, epilepsy, or narcolepsy found on 
examination.   

A report of VA examination for brain trauma, conducted in 
April 1996, cited the veteran's history of being struck on 
the head by a collapsing tent pole, and that his only 
complaints are headaches.  The only sensory deficit noted was 
decreased sensation in the left upper and lower extremities, 
with no impairment of the cranial nerves and no motor 
impairment or limitation of motor function of the left upper 
and lower extremities.  The diagnosis was status post trauma 
with minimal residuals.  

A rating decision of May 1996 granted service connection for 
epilepsy, for tinnitus, and for headaches, and continued the 
denial of service connection for PTSD.  In a Notice of 
Disagreement, the veteran's designated attorney requested 
evaluation of the veteran for an unspecified neurologic 
disorder. 

A report of VA psychiatric examination, conducted in 
September 1996, cited the veteran's statement that he was 
drafted into the Army at age 16; that he served in Vietnam 
for two and one-half months from 1964 to the first part of 
1965; that he was assigned to an artillery unit where his 
duties consisted of moving guns, setting guns, and firing 
guns; and that after a while he was transferred to the 
"helicopter artillery", where he served as a door gunner 
and flew approximately 36 to 48 times; 
that he was not there for very long because he hit the side 
of his head on a tent pole and lost consciousness; and that 
he awoke in a field hospital and was unable to remember 
anything afterwards.  He reported the failure of three 
previous marriages 
due to his temper and to his spouses not understanding him, 
and reported postservice employment in construction and 
factory work for thee years, then 15 years as a truck driver 
before becoming self-employed raising horses in 1988.  

Following a comprehensive interview and mental status 
examination, the examiner stated that the veteran had 
experienced a mild to moderate adjustment disorder probably 
not in proportion to a PTSD, and that he appeared to have 
adjusted well with adequate occasional functioning although 
he remained a disturbed individual with a lot of mood swings 
and paranoia especially relating to situations that he cannot 
control.  His bipolar irritability and hostility with 
continuing paranoia and disrespect to all in every situation 
that is not favorable to his interest was considered 
prominent, and his injury from Vietnam was not significantly 
bothersome to him at the present time.  It was recommended 
that he seek medication to tone down his aggression and 
bipolar irritability which often led to mood swings and total 
social isolation.  The psychiatric examiner stated that the 
veteran had no evidence of any traumatic injuries sustained 
from his military experience, and that what was prominent and 
needed to be addressed was his bipolar disorder which had 
affected his social and occupational functioning.  The Axis I 
diagnoses were mood disorder, rule out bipolar disorder, 
mixed; adjustment disorder with mixed emotional features; 
Axis II: personality disorder not otherwise specified, with 
high indication of narcissistic, passive-aggressive, and 
antisocial traits.  Axis IV psychosocial stressors were 
evaluated as severe, but were not identified; and Axis V: 
Global Assessment of Functioning (GAF) Score was estimated as 
40 currently and 70 for the past year.

A report of VA fee-basis general medical examination, 
conducted in September 1996, cited the veteran's statement 
that he was a door gunner in an airplane and injured his back 
in a hard landing.  Neurological examination disclosed 
absence of 
the left knee jerk, weakness in the left leg, decreased 
strength on left dorsiflexion, a slight left foot drop, and 
decreased sensation to pinprick and light touch in the L5 
distribution.  Those findings were attributed to an L5 
radiculopathy, with probable 
L3-S1 radicular involvement, and headaches probably secondary 
to occipital neuralgia. 

In December 1996, the veteran failed to report for a 
scheduled VA neurologic examination.  The record shows that 
an individual at the scheduling VA medical 
facility was in "constant contact" with the veteran by 
telephone, and had rescheduled the examination per the 
veteran's request.  However, it was indicated that following 
his failure to report for examination, the veteran was 
reluctant to commit to an appointment.  

In February 1997, the veteran canceled a scheduled personal 
hearing at the RO, and asked that his appeal be forwarded to 
the Board.  A rating decision of May 1997 denied service 
connection for a neurologic disorder.  

Pursuant to Remand by the Board, an RO letter of August 1997 
asked the veteran to submit the complete names and addresses 
and approximate dates of treatment for all private or VA 
physicians who had treated him for a psychiatric disability 
since service separation.  He was further asked to provide 
specific facts about any stressor or stressors he alleged 
that he reexperienced, including the dates, places, units of 
assignment, and names of other individuals who were killed or 
wounded and the units to which they were assigned.  The 
veteran was informed that failure to provide the requested 
information might adversely affect the resolution of his 
claim.  The veteran failed to provide the requested 
information or to otherwise respond to that letter.  

The RO submitted a copy of all stressor information contained 
in the record, together with copies of the veteran's DA Form 
20 and his 201 File, to the United 
States Armed Services Center for Research of Unit Records 
(USACRUR) with a request for verification of the veteran's 
stressor stories.  

A response from USASCRUR, dated in August 1998, stated that 
the evidence provided was insufficient to verify combat 
incidents claimed by the veteran.  With 
respect to the gunshot wound injuries claimed by the veteran, 
it was reported that the U. S. Army casualty reports did not 
list the veteran and those claims could not be verified.  
Further, it was stated that when personnel records do not 
reflect assignment to door gunner duty, a veteran claiming 
door gunner duty must provide information including the 
circumstances under which the claimed door gunner duty 
was served, i.e., emergency evacuation, daily duty, or part 
time between his normal duties.  Further, information must be 
provided as to whether the claimant received door gunner 
training in the United States or in Vietnam, how frequently 
he performed door gunner duty, how many missions were flown, 
when those missions were flown, and what type of missions 
were flown.  In addition, information must be provided as to 
whether the veteran was awarded an air crew badge, or earned 
any flying decorations, including an Air Medal or 
Distinguished Flying Cross.  

USASCRUR also provided a history of the 1st Battalion, 77th 
Artillery, 1st Cavalry Division (Airmobile), dated from July 
1, 1965, to December 31, 1965, showing that the unit was 
airlifted to the Division Base Camp [at An Khe] on September 
13, 1965; where the area was cleared, defensive positions 
were constructed, tents were erected, and instruction and in-
country orientation was conducted.  The primary mission of 
Battery B was to reinforce the fire of the 2nd Battalion, 
320th Artillery, in support of offensive operations conducted 
by elements of the 101st Airborne Division.  During September 
18-20, 1965, Battery B fired 637 rounds in 59 fire support 
missions.  [Veteran joined Battery B on September 16, 1965].  
In October and November 1965, improvement of the battalion 
area was continued, as GP tents began to replace shelter 
halves as billets, and the construction of enlisted men's, 
noncommissioned officers', and officers' club facilities were 
begun.  On October 8, 1965, the 77th Artillery moved by 
convoy through the Deo Mang Pass and into the Vinh Thanh 
Valley, while the 1st Battalion, 77th Artillery positioned 
itself to 
provide support.  [Veteran transferred to 2nd Battalion, 20th 
Artillery, on October 24, 1965; initiated medical treatment 
October 27, 1965].  The 77th Artillery continued to provide 
accurate and timely artillery support until departing the 
operations area on November 19, 1965.  

Reports of VA psychiatric examination, conducted in January 
1999, cited the examiner's review of several previous VA 
psychiatric examinations of the veteran, and noted similarity 
but variability in the veteran's relation of chronological 
events.  The veteran was found to consistently report that 
during a three-week tour of duty in Vietnam, he was assigned 
to a helicopter artillery unit as a door gunner; that he 
flew 36 to 48 missions; that he was fired upon and later 
discovered that his helicopter was hit; and that he 
experienced a traumatic combat incident, consisting of firing 
a rocket into enemy territory and seeing the head of a man 
come flying up spurting blood after firing one of his 
missiles.  He also related that other men were shot; that he 
was hit on the head by a falling tent pole, experiencing loss 
of consciousness and one or more seizures; and that he had 
subsequently experienced convulsive seizures and syncopal 
episodes.  He attributed his [23] years of heavy drinking to 
his Vietnam experiences, and blamed his three failed 
marriages on his paranoid or defensive reactions to being 
touched.  Mental status examination disclosed that the 
veteran alleged flashbacks of combat experiences, but stated 
that he did not like talking about them, and declined to 
provide any more details other than the episode of seeing a 
head flying up after a rocket attack.  The Axis I diagnoses 
included PTSD, alcohol abuse, in remission, and paranoid 
personality versus focal type of paranoid reaction; Axis II: 
personality disorder, not otherwise specified; Axis IV: 
Vietnam combat experiences as specified; and Axis V: 
Estimated GAF score 40 currently; 65 in the past year.

In a September 1998 letter, the veteran noted that a recent 
Statement of the Case showed that he had not reported for VA 
neurologic examination in December 1996, and alleged that he 
was not notified, or that some other mistake had occurred.  
He asked that another VA neurologic examination be scheduled.

The veteran failed to report for a scheduled VA neurologic 
examinations in May 1999.  A Supplemental Statement of the 
Case was issued continuing the denial of service connection 
for a neurologic disorder and noting the veteran's failure to 
report for scheduled VA examination.  

A request was received at the RO that the veteran's VA 
neurologic examination be rescheduled, and another VA 
neurologic examination was scheduled in November 1999.  The 
veteran again failed to report for the scheduled VA 
neurologic examination.  

II.  Analysis

Service Connection for PTSD

The veteran claims that he is entitled to service connection 
for PTSD due to trauma sustained while serving in the 
Republic of Vietnam as a helicopter door gunner, and that 
such trauma originated when he fired a rocket into enemy 
territory and saw a Viet Cong soldier's head go flying into 
the air spurting blood.  

The record shows that the veteran has been afforded VA 
psychiatric examinations for his claimed PTSD under the 
criteria set out at  38 C.F.R. Part 4, 4.132, Diagnostic Code 
9411 (in effect prior to November 7, 1996) and under the 
newly revised rating criteria for rating mental disorders set 
out at  38 C.F.R. Part 4, 4.125-4.130, Diagnostic Code 9411 
(effective on and after November 7, 1996).  Pursuant to  
Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law or 
regulation changes after the claim has been filed or reopened 
before administrative or judicial review has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  

The above-cited revision to VA's rating schedule for mental 
disorders, effective November 7, 1996, was part of an ongoing 
effort by VA to ensure that the rating schedule uses current 
medical terminology, reflects medical advances since the last 
review, and provides unambiguous rating criteria.  The Board 
finds that the criteria for rating mental disabilities in 
effect on and after November 7, 1996, reflect no substantive 
changes which would affect the determination as to 
entitlement to service connection for PTSD.  

In April 1997, the United States Court of Veterans' Appeals 
(Court) issued its opinion in  Cohen v. Brown, 10 Vet. App. 
128 (1997).  That decision substantially modified prior 
decisions dealing with service connection for PTSD, and 
relied strongly on the November 1996 amendments to VA 
regulations for evaluating psychiatric disorders.  See  38 
C.F.R. §§ 4.125-4.132 (1996) (as amended at 61 Fed. Reg. 
52695-52702 (1996)).  The revised regulations specifically 
adopt the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994 (DSM-IV) of the American 
Psychiatric Association, for the purpose of determining 
service connection for PTSD.  

The original version of  38 C.F.R. § 3.304(f), effective May 
19, 1993, provided that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 

Effective March 7, 1997, service connection for PTSD is 
governed by  38 C.F.R. § 3.304(f) ("service connection for 
PTSD requires"), and the following must be present to grant: 
(1) Medical evidence establishing a clear diagnosis of the 
condition; (2) credible supporting evidence that a claimed 
in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between the veteran's current symptomatology and 
the claimed in-service stressor."  38 C.F.R. § 3.304(f) 
(1999);  Cohen v. Brown, 10 Vet. App. 128, 137-140 (1997).  
There is no longer a provision regarding combat awards or 
decorations as dispositive elements.  

A "clear" diagnosis is an unequivocal diagnosis.  "A clear 
diagnosis by a mental health care professional must be 
presumed (unless evidence shows to the contrary) to have been 
made in accordance with the applicable DSM criteria as to 
both the adequacy of the symptomatology and the sufficiency 
of the stressor. . . . Mental health professionals are 
experts and are presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing a PTSD diagnosis."  Cohen, 10 Vet. App. 
at 140.  If a "clear" diagnosis of PTSD is made by a 
"mental health care professional," the RO (or the Board) 
cannot find that it is not supported by the findings on the 
examination report or does not conform to DSM-IV.  

The Board notes that PTSD was not diagnosed on VA 
hospitalizations from February to March 1969, and from March 
to October 1969.  Rather, there was shown to be a strong 
functional component to the veteran's complaints, the veteran 
was shown to have a tendency to offer complaints for 
secondary gain, and the only psychiatric diagnosis was 
psychophysiological musculoskeletal disorder.  The veteran 
was again hospitalized in May and June 1976 for psychiatric 
observation and evaluation, and underwent extensive 
psychological testing and a psychiatric examination which 
revealed characterological factors such as immaturity, 
impulsivity, pessimism, and difficulty monitoring his 
behavior.  The diagnosis was again psychophysiological 
musculoskeletal disorder.  On VA fee-basis psychiatric 
examination in September 1994, the examiner stated that the 
veteran did not meet the diagnostic criteria for PTSD, and 
that the psychiatric diagnoses were personality disorder not 
otherwise specified, with prominent borderline, narcissistic 
and antisocial traits; and a history of substance abuse.  

The first recorded diagnosis of PTSD, shown in February 1996, 
does not meet the standard of an unequivocal diagnosis.  In 
addition, the examiner did not review the veteran's claims 
folder or service medical and administrative records, 
recounted a history of the veteran's inservice medical 
treatment as recited by the veteran, did not identify any 
combat stressors, did not associate the diagnosis of PTSD 
with any specific combat stressor, and failed to note that 
complete inservice neurological and psychiatric work-ups 
disclosed no organic basis for the veteran's complaints of 
seizures and diminished strength in the left arm and leg.  
The examiner further remarked that the veteran's honorable 
discharge from service appeared to have been for medical 
reasons, although his DD Form 214 reflects that the veteran 
enlisted for three years, served approximately three years 
and two months, and was discharged at the expiration of his 
enlistment.  On examination, the veteran related that he had 
held 25 to 50 jobs since military service, a statement in 
conflict with every other occupational history related by the 
veteran.  

Further, the examining psychiatrist stated that the veteran 
presented a somewhat confusing picture of psychological and 
physical symptomatology, and stated that "it would be his 
surmise" that several problems were present, including 
unidentified and unspecified traumatic experiences while the 
veteran was stationed in Vietnam.  He further stated that, to 
reconstruct what may have happened in this case, it was his 
surmise that the veteran suffered a closed head injury with a 
post-concussion syndrome and that the post-concussion 
syndrome may have made him more liable to develop a post-
traumatic stress disorder (emphasis added).  He went on to 
say that it would be his recommendation that the veteran "be 
considered to have" PTSD, and that he had a moderate amount 
of PTSD.  The diagnoses included PTSD, "most likely" of 
moderate severity.  

The Board finds that the proffered diagnosis of PTSD was 
based upon unspecified and unverified stressors alleged by 
the veteran; that the examiner failed to identify any 
specific stressor or to associate the diagnosis of PTSD with 
a particular stressor; and that the examiner's use of the 
phrase "to reconstruct what may have happened", together 
with his self-description of his medical opinion as a 
"surmise" on two 
occasions, and his assertion that "post-concussion syndrome 
may have made [the veteran] more liable to develop a post-
traumatic stress disorder" renders that diagnosis both 
unacceptably speculative and equivocal.  In addition, there 
is no documented diagnosis of concussion or of a closed head 
injury on extensive neurological work-ups of the veteran 
during active service or subsequently, a fact which would 
have been apparent had the examiner reviewed the veteran's 
claims folder and service medical records.  Further, the 
Court has held that a physician's statement that something 
may or may not be true is speculative and does not justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  Tirpak v. Derwinski,  2 Vet. App. 609, 611 
(1992).  As such language fails to meet the relatively low 
threshold for well groundedness, i.e., plausibility, it 
certainly is inadequate to link or relate PTSD to the 
veteran's period of active service.  

To the same point, a subsequent report of VA psychiatric 
examination conducted in September 1996 found that the 
veteran did not have PTSD or other evidence of any traumatic 
injuries sustained from his military experience; that what 
was prominent and needed to be addressed was his bipolar 
disorder which had affected his social and occupational 
functioning; that the Axis I diagnoses were mood disorder, 
rule out bipolar disorder, mixed; adjustment disorder with 
mixed emotional features; and that the Axis II diagnosis was 
personality disorder not otherwise specified, with high 
indication of narcissistic, passive-aggressive, and 
antisocial traits.  

The Board further finds that on VA psychiatric examinations 
in January 1999, the Axis I diagnoses included PTSD, alcohol 
abuse, in remission, and paranoid personality versus focal 
type of paranoid reaction; Axis II: personality disorder, not 
otherwise specified; and Axis IV: Vietnam combat experiences 
as specified.  

However, the January 1999 diagnosis of PTSD was based upon an 
unverified stressor statement offered by the veteran.  As 
noted above, service connection for PTSD requires credible 
supporting evidence that a claimed in-service stressor 
actually occurred.  38 C.F.R. § 3.304(f) (1999);  Cohen v. 
Brown, 10 Vet. App. 128, 137-140 (1997).  A diagnosis of 
PTSD, related to service, which is based on an 
examination which relied upon an unverified history is 
inadequate.  Cohen, 10 Vet. App. at 140;  West v. Brown, 7 
Vet. App. 70, 77 (1994).  In this case, the veteran's primary 
stressor, and the only stressor discussed at the time of the 
January 1999 examination, was the veteran's assertion that he 
experienced a traumatic combat incident while serving as a 
door gunner, consisting of "firing a rocket into enemy 
territory and seeing the head of a man with blood spurting 
out come flying up after firing one of the rockets."  The 
veteran did not provide any explanation as to the means by 
which he fired gunship rockets from the door gunner position.

The Board notes that the veteran's service personnel records 
do not reflect that he received door gunner training prior to 
or after arriving in Viet Nam or that he was assigned duty as 
a door gunner; that during his Viet Nam service he was 
assigned to an artillery battery [Battery B, 1st Battalion, 
77th Artillery] with a primary mission 
of providing reinforcing fire support to other artillery 
units; that he has stated that his duties involved moving 
guns and setting guns; that he has never alleged that he 
experienced incoming fire or any attacks upon his artillery 
position; that the only combat trauma he has alleged is based 
solely upon his unsubstantiated assertions that he served as 
a door gunner; and that only three days after being 
reassigned from Battery B to Battery C, 2nd Battalion, 20th 
Artillery, the veteran was seen at the Battalion Aid Station 
after being struck by a tent pole while erecting a tent and 
was subsequently evacuated from Viet Nam.  It is not clear 
how that documented official chronology affords time for the 
veteran to have flown 36 to 48 missions as a door gunner, or 
to have undergone door gunner training.  

Moreover, the unit records and report from USASCRUR do not 
show that the veteran was either trained or assigned as a 
door gunner during his Viet Nam service, and the Board notes 
that he did not receive an air crewman badge, one of 
USACRUR's criteria for establishing service as a door gunner.  
In addition, the veteran has failed to respond to two 
stressor development letters directed to him by the RO in 
August 1994 and in August 1997, despite the fact that the 
most recent such letter informed the veteran that failure to 
provide the requested information might adversely affect the 
resolution of his claim.  An April 1999 Supplemental 
Statement of the Case notified the veteran of the fact that 
efforts to verify his claimed stressors through USASCRUR had 
been unavailing, of the additional evidence needed by 
USASCRUR to verify his stressors, of the evidence required to 
substantiate door gunner service, and of his right to submit 
additional evidence.  He did not respond to that notification 
or submit the necessary information or evidence to support 
his claims. 

A clear diagnosis by a mental health care professional must 
be presumed (unless evidence shows to the contrary) to have 
been made in accordance with the applicable DSM criteria as 
to both the adequacy of the symptomatology and the 
sufficiency of the stressor, and Board does not question the 
adequacy of the symptomatology or the sufficiency of the 
stressor.  Instead, the Board finds that there is no evidence 
that the alleged stressor actually took place, as required by  
38 C.F.R. § 3.304(f) (1999) and  Cohen v. Brown, 10 Vet. App. 
128, 137-140 (1997).  In addition, the Board notes that the 
report of VA psychiatric examination conducted in September 
1994 found that the veteran did not meet the criteria for 
PTSD, while the report of VA psychiatric examination in 
September 1996 found that the veteran did not have PTSD or 
other evidence of any traumatic injuries sustained from his 
military experience.  

The Court has held that the Board has the duty to assess the 
credibility and weight to be given the evidence, and must 
provide sufficient reasons and bases for accepting or 
rejecting critical evidence, expert or otherwise.  Gilbert v. 
Derwinski,  1 Vet. App. 49, 58 (1990);  Wood v. Derwinski,  1 
Vet. App. 190, 193 (1991).  
With respect to the veteran's statements about his Vietnam 
service, the record shows that on VA fee-basis psychiatric 
examination in September 1994, the veteran made no mention of 
service in an artillery unit, but alleged that while in 
Vietnam, he was a door gunner on a helicopter gunship; that 
his mission while in Vietnam was to strafe enemy positions 
with a machine gun; and that he was there for three to four 
months.  However, on VA audiological examination in February 
1996, the veteran asserted that he served in an artillery 
unit in Vietnam for two years, then was a door gunner on a 
helicopter gunship.  On VA orthopedic examination in February 
1996, the veteran stated that his primary duties in service 
were in artillery; that he transferred into armor later in 
his military career; and that he served in 
Vietnam for one to one and one-half months.  In February 
1996, the examiner cited a history offered by the veteran of 
serving as a door gunner in Vietnam for a period of three 
weeks, and of flying a small number of missions before being 
hit on the head by a tent pole.  

To the same point, on VA psychiatric examination in September 
1996, the veteran asserted that he was drafted into the Army 
at age 16; that he served in Vietnam for two and one-half 
months from 1964 to the first part of 1965; that he was 
assigned to 
an artillery unit and his duties consisted of moving guns, 
setting guns, and firing guns; that after a while he was 
transferred to the "helicopter artillery", where he served 
as a door gunner and flew approximately 36 to 48 times; and 
that he was not there for very long because he hit the side 
of his head on a tent pole and lost consciousness.  The 
January 1999 psychiatric examination report cited the 
veteran's assertions that during a three-week tour of duty in 
Vietnam, he was assigned to a helicopter artillery unit as a 
door gunner and that he flew 36 to 48 missions, without any 
mention of service in an artillery company or battalion.  

The veteran's DD Form 214 shows that he enlisted at age 17, 
and was not assigned a selective service number, 
contradicting his allegation that he was drafted at age 16.  
With respect to the veteran's claims that he sustained 
gunshot wounds to the low back, shrapnel wounds to the chest 
and right arm, and a war injury to the left knee, the Board 
notes that the veteran did not receive the Purple Heart 
Medal, that no such injuries are documented in his service 
medical records or shown on service separation examination, 
and that USASCRUR reported that the veteran's name does not 
appear on casualty reports.  

In cases where it is established that the veteran engaged in 
combat against the enemy, the provisions of  38 U.S.C.A. 
§ 1154(b) were interpreted by the Federal Court in Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996), to require a three-
step sequential analysis that must be undertaken when a 
combat veteran seeks benefits under the method provided by 
that statute (emphasis added)   First, it must be determined 
whether the veteran has proffered "satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease."  "Satisfactory lay or other evidence" under  
38 U.S.C.A. § 1154(b) means "credible evidence."  Caluza v. 
Brown, 7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. 
Cir. 1996).  In the instant appeal, the veteran has not 
submitted credible evidence that he was assigned door gunner 
duty while serving in Viet Nam, or that he experienced any 
traumatic incident while so assigned.  The service personnel 
records and the evidence provided by USACRUR do not support 
his assertions, and the official service department records 
specifically reflect that he had other and different 
assignments during his period of Viet Nam service which would 
have precluded door gunner service.  Secondly, it must be 
determined whether the proffered evidence is "consistent 
with the circumstances, conditions, or hardships of such 
service."  The Board finds that the veteran's evidentiary 
assertions of serving as a door gunner on a gunship are not 
consistent with the veteran's military training, with his 
documented contemporaneous service in an artillery battery 
crew, or with his statement that his duties involved moving, 
setting, and firing cannon.  As the requirements of the first 
two steps are not met, the Board does not reach the third 
step.  

Furthermore, the specific evidentiary standards and 
procedures in  38 U.S.C.A. § 1154(b) only apply once combat 
service has been established.  In the absence of any 
definition of the phrase or its terms in any applicable 
statute or regulation, the ordinary meaning of the phrase 
"engaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit or instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).  If a veteran claims that a 
combat-related stressor occurred, VA must make a 
determination as to whether or not the veteran "engaged in 
combat with the enemy."  See Gaines, 11 Vet. App. 353 (1998) 
; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  As previously 
noted, the veteran has not alleged that he personally took 
part in a fight or encounter with a military foe or hostile 
unit or instrumentality, or that he exchanged fire with or 
came under enemy fire or attack at any time, or that he came 
in direct contact with 
any hostile unit or instrumentality, while assigned to 
Battery B, 1st Battalion, 77th Artillery, 1st Air Cavalry, from 
September 16 to October 24, 1965.  Instead, the official unit 
history states that the unit to which the veteran was 
assigned positioned itself to provide reinforcing fire 
support for other units, and does not indicate that either 
the veteran's unit or the division base camp came under fire 
while the veteran was in the Republic of Vietnam.  That unit 
history further stated that in October and November 1965, 
improvements of the battalion area continued, with the 
raising of tents to replace shelter halves, and the veteran 
has specifically stated that he was setting up a tent when 
struck on the head by a tent pole on October 27, 1965.  

Based upon the foregoing, the Board finds that there is no 
evidence that the veteran served in combat against the enemy 
or came under hostile fire or attack during his brief period 
of Viet Nam service.  In addition, all efforts to verify the 
veteran's claimed stressors have been unavailing, and he has 
refused to provide additional information requested by the RO 
or identified by USASCRUR.  

In view of the veteran's demonstrably conflicting and 
inaccurate assertions regarding his entry into active 
service, the nature of his duties while in service, and the 
gunshot and shrapnel wound injuries allegedly sustained while 
on active duty, the Board finds that he is not a reliable 
historian nor a credible witness.  The Board has analyzed the 
credibility and probative value of the evidence in this case, 
accounted for the evidence that it finds to be persuasive or 
unpersuasive, and provided the reasons for its rejection of 
any material evidence favorable to the veteran, as required 
by  Gaines v. West, 11 Vet. App. 353 (1998) , citing Caluza, 
7 Vet. App. at 506;  Gabrielson v. Brown, 7 Vet. App. 36, 39-
40 (1994);  Abernathy v. Principi, 3 Vet. App. 461, 465 
(1992);  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

The Board finds that there is no credible evidence that the 
veteran served in combat; no credible evidence that he served 
as a door gunner; no credible evidence to support his claimed 
stressor(s); and no verified stressor to support a diagnosis 
of PTSD.  There is no competent evidence or opinion to 
support a conclusion that the 
veteran has PTSD as a result of being struck on the head by a 
tent pole, and the only individual to advance that claim is 
the veteran.  The Court has held that a lay person, such as 
the veteran, is not competent to offer evidence that requires 
medical knowledge, such as the diagnosis or cause of a 
disability.  See Grottveit v. Brown,  5 Vet. App. 91, 93 
(1993);  Espiritu v. Derwinski,  2 Vet. App. 492, 495 (1992).  
As previously noted, the assertion that "post-concussion 
syndrome may have made [the veteran] more liable to develop a 
post-traumatic stress disorder" is insufficient to establish 
that PTSD was, in fact, incurred or aggravated by being 
"lightly struck" by a tent pole during service.  See  
Tirpak,  2 Vet. App. at 611.  

Service connection for PTSD on a direct basis or as secondary 
to a service-connected disability is denied.  

Whether the Claim for Service Connection for a Neurologic 
Disorder on a Direct or Secondary Basis is Well Grounded

The medical and other evidence which bears upon the veteran's 
claim for service connection for a neurologic disorder is set 
out in detail in the Evidentiary and Procedural History 
section, above, and will be cited but not reiterated for 
purposes of addressing that issue.  The Board further notes 
that the veteran was provided a copy of the rating decision 
of May 1997 setting forth the requirements for submission of 
a well-grounded claim, and the evidence needed to render his 
claim well-grounded.  The veteran was again informed of the 
requirements for submission of a well-grounded claim, and of 
the evidence needed to render his claim well-grounded, by 
Statement of the Case issued in September 1998 and by 
Supplemental Statement of the Case issued in December 1999.  

In order to establish a well-grounded claim, there must be 
(1) competent evidence of a current disability in the form of 
a medical diagnosis; as well as (2) evidence of incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; together with (3) evidence of a 
nexus between the inservice injury or disease and the current 
disability in the form of medical evidence.  Caluza 
v. Brown,  7 Vet. App. 498 (1995), affirmed per curiam,  78 
F.3d 604 (Fed. Cir. 1996).  In this case, the requirement of 
item (1) is not satisfied as to the claim for service 
connection for a neurological disorder because the evidence 
of record contains no medical diagnosis of a neurological 
disorder in the veteran other than the veteran's service-
connected psychophysiological musculoskeletal reaction, 
epilepsy, tinnitus, and headaches.  Caluza, at 505.  No 
medical evidence has been submitted which identifies or 
diagnoses any other specific current neurological disability, 
disorder, or deficit.  The phrase "closed head injury with 
convulsions, possible continued neurological deficit 
(emphasis added)" does not constitute competent evidence of 
a current neurological disability in the form of a medical 
diagnosis where there is no current clinical evidence of a 
closed head injury or of any current neurological disability, 
disorder, or deficit.  

Further, the requirement of item (2) is not satisfied as to 
the claim for service connection for a neurological disorder 
because the veteran has no submitted any satisfactory lay 
evidence that he incurred a neurologic disability in service 
other than those for which service connection is in effect.  
Evidentiary assertions on or accompanying the an application 
for VA disability compensation benefits and the supporting 
evidence must be presumed to be true for purposes of 
determining a well-grounded claim.  King v. Brown,  5 Vet. 
App. 19, 21 (1993);  Murphy v. Derwinski,  1 Vet. App. 78, 81 
(1990).  Exceptions to that rule occur when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King, 5 Vet. App. at  21;  Espiritu v. Derwinski,  2 Vet. 
App. 492, 495 (1992);  Tirpak v. Derwinski,  2 Vet. App. 492 
(1992).  The Court has held that lay persons, such as the 
veteran and his attorney, are not competent to offer evidence 
that requires medical knowledge, such as the diagnosis or 
cause of a disability.  See Grottveit v. Brown,  5 Vet. App. 
91, 93 (1993);  Espiritu  2 Vet. App. at 495.  If such 
testimony is not competent, it cannot be probative.  

In addition, the veteran's service medical records show that 
the veteran was not found to have a neurologic disorder 
during active service, and that extensive 
neurologic work-ups at Tripler Army Hospital and at Fort 
Benning during active service disclosed no evidence of any 
organic disability; that a transient left-sided weakness was 
felt to represent hysteria; and that his service separation 
examination disclosed no evidence of a neurologic disability.  

Subsequent medical evidence, including VA hospital summaries 
and reports of psychological testing and psychiatric 
examinations, disclosed no objective clinical evidence 
substantiating a neurologic disorder in the veteran, and he 
was assigned a diagnosis of psychophysiological 
musculoskeletal reaction based upon his ongoing but 
unsubstantiated complaints of upper and lower extremity 
symptoms.  In June 1969, the Chief of Psychiatry at a VA 
medical facility reviewed the veteran's records and expressed 
the opinion that the inservice diagnosis of hysteria fit the 
veteran better than that of psychophysiological 
musculoskeletal reaction; that those types of symptoms 
typically tended to come and go in relation to the stresses 
upon the individual; that the veteran did not describe any 
recurrence of his seizure-like symptoms; and that the 
inservice seizure symptoms could be part of a hysterical type 
of illness, particularly since the veteran was evaluated 
neurologically in service and no organic cause was found for 
those episodes.  

Thereafter, a VA hospital summary and treatment notes dated 
in September and October 1975 show that the veteran 
complained of a history of low back pain since 1968 with 
numbness in a stocking-like distribution in both legs; that 
he was found to have spondylolysis, L5-S1; and that he 
underwent an L5 to S1 transverse fusion with ablation of the 
facet joints, without complications.  During a period of VA 
hospitalization in May and June 1976 for observation and 
evaluation of his service-connected psychophysiological 
musculoskeletal reaction, examination revealed postoperative 
scars from L5, S1 disc surgery, with absent patellar 
reflexes, and a diminished right Achilles reflex, and an EEG 
was normal.  In August 1993, the veteran was awarded SSA 
disability benefits based on degenerative disc disease and 
dysthymia, both nonservice-connected disabilities.

On VA psychiatric examination in February 1996, the examiner 
indicated that the veteran suffered a head injury with 
"documentable" concussion and seizures; that it 
was his "surmise" that the veteran suffered a closed head 
injury with a post-concussion syndrome; and that he 
recommended that the veteran have a neurological evaluation 
and MRI, or psychological testing.  The diagnoses included 
closed head injury with convulsions, possible continued 
neurological deficit.  The Board finds that the VA 
psychiatric examination of February 1996 is not credible in 
that it relied exclusively upon a purported history provided 
by the veteran, and the examiner clearly did not review the 
medical history and clinical evidence contained in the claims 
folder, which included multiple inservice and postservice 
neurological examinations, diagnostic testing, and 
psychological testing.  The Court has held that the Board 
correctly rejected a medical opinion where "the conclusion 
reached by the physician [was] clearly based on the history 
provided by the veteran."  Reonal v. Brown,  5 Vet. 
App. 458, 460 (1993).  "An opinion based upon an inaccurate 
factual premise has no probative value."  Reonal,  5 Vet. 
App. at 460.  

However, the RO nevertheless undertook the development 
requested by the veteran's designated attorney, and a 
contemporaneous VA general medical examination disclosed that 
his neurological examination was normal.  A report of VA 
orthopedic examination in April 1996 noted findings of 
bilaterally decreased deep tendon reflexes at knee and ankle, 
Babinski's sign was bilaterally downgoing; and decreased 
sensation to sharp and dull on the left, as opposed to the 
right, throughout all aspects of the entire left lower 
extremity, including medial, lateral, forward, anterior and 
posterior, which was diagnosed as lumbosacral spine pain with 
degenerative joint disease.  On VA neurological examination 
in April 1996, the veteran complained of decreased sensation 
in the left upper and lower extremities, while examination 
revealed no evidence of any tic, chorea, or paramyoclonus 
type complex; and no lack of strength in the upper and lower 
extremities.  There was no objective clinical substantiation 
of sensory loss, and the diagnosis was subjective loss of 
sensation, minimal, upper and lower extremities, left.  The 
April 1996 report of VA epilepsy and narcolepsy examination 
noted that the veteran stated that he had no complaints 
involving epilepsy or narcolepsy, and there were no objective 
findings of closed head injury.  The diagnosis was no 
evidence of seizure activity, epilepsy, or narcolepsy found 
on examination.  

To the same point, the April 1996 report of VA examination 
for brain trauma noted that the veteran's only complaint was 
headaches, and that the only sensory deficit noted was 
decreased sensation in the left upper and lower extremities, 
with no impairment of the cranial nerves and no motor 
impairment or limitation of motor function of the left upper 
and lower extremities.  The diagnosis was status post trauma 
with minimal residuals.  Thereafter, a report of VA 
psychiatric examination in September 1996 noted that the 
veteran's injury from Vietnam was not significantly 
bothersome to him at the present time, and that the veteran 
had no evidence of any traumatic injuries sustained from his 
military experience.  On VA fee-basis general medical 
examination in September 1996, neurological examination 
disclosed absence of the left knee jerk, weakness in the left 
leg, decreased strength on left dorsiflexion, a slight left 
foot drop, and decreased sensation to pinprick and light 
touch in the L5 distribution.  Those findings were attributed 
to an L5 radiculopathy with probable L3-S1 radicular 
involvement, a 

nonservice-connected disability, and headaches probably 
secondary to occipital neuralgia. 

The record shows that service connection is in effect for the 
veteran's inservice complaints of transient numbness in the 
left upper and lower extremities, and his associated 
postservice complaints of impairment of function associated 
with the left upper and lower extremities, rated as a 
psychophysiological musculoskeletal reaction.  In addition, 
service connection is in effect for headaches, tinnitus, and 
epilepsy.  Current neurological findings of an absent left 
knee jerk, weakness in the left leg, decreased strength on 
left dorsiflexion, a slight left foot drop, and decreased 
sensation to pinprick and light touch in the L5 distribution 
are specifically attributed by competent medical evidence to 
an L5 radiculopathy, with probable L3-S1 radicular 
involvement.  Service connection has twice been denied for 
the veteran's low back disability, including postoperative 
residuals of spondylolysis of L5, S1.  There is no objective 
clinical evidence demonstrating the presence of any other 
neurological disability, and no other neurological disorder 
has been diagnosed other than those cited above.  

In the absence of any showing of a current neurological 
disorder in the veteran other than those for which service 
connection is in effect, or of a neurological disorder during 
active service or subsequent to service other than those 
which have either been service connected, or that for which 
service connection has been finally denied, the requirements 
of item (1) and item (2) are not met.  As no chronic 
neurologic disorder was demonstrated or diagnosed during 
active service, the provisions of  38 C.F.R. § 3.303(b) and 
the Court's holding in  Savage v. Gober, 10 Vet. App. 488, 
498 (1997) are inapplicable to this appeal.

The requirements of item (3) are not met because there is no 
competent medical evidence which links or relates any current 
neurologic disorder to the veteran's period of active service 
or to a service-connected disease or injury.  In particular, 
the evidence submitted does identify or associate with active 
service any specific 


current neurologic disability, disorder, or deficit.  As 
noted, the medical evidence of record contains no medical 
diagnosis of a neurological disorder other than the 
veteran's service-connected psychophysiological 
musculoskeletal reaction, epilepsy, tinnitus, and headaches.  
Caluza, at 505.  While the Board does not question the 
credibility of the medical evidence, it finds that the phrase 
"closed head injury with convulsions, possible continued 
neurological deficit (emphasis added)" offered on VA 
psychiatric examination in February 1996 does not constitute 
competent medical evidence of a current, identifiable 
neurologic disorder which is attributable to active service, 
particularly where the underlying examination report includes 
no current clinical findings or diagnostic evidence of a 
current closed head injury or of a continued neurological 
apart from the veteran's service-connected 
psychophysiological musculoskeletal reaction, epilepsy, 
tinnitus, and headaches.  .  

The report of VA psychiatric examination in February 1996 
stated that the veteran presented a somewhat confusing 
picture of psychological and physical symptomatology; that 
"it would be his surmise" that several problems were 
present, including a head injury with "documentable" 
concussion; and that to "reconstruct what may have happened 
in this case", it was his "surmise" that the veteran 
suffered a closed head injury with possible continued 
neurologic deficit does not constitute competent medical 
evidence of a current neurologic disorder, but merely 
unfounded supposition based upon speculation and stemming 
from a failure to review the documented medical record.  
Despite inadequacies contained in any particular piece of 
medical evidence, the credibility of such must be presumed 
for purposes of establishing a well-grounded claim.  However, 
in order to comply with the requirements of item (3), the 
appellant is required to submit competent medical evidence 
which identifies and associates with active service a 
specific current neurologic disability, disorder, or deficit.  
He has not done so.

Further, the Court has held that a physician's statement that 
something may or may not be true is speculative and does not 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  Tirpak v. Derwinski,  2 Vet. App. 
609, 611 (1992).  That applies in like wise to speculation as 
to "what may have 


happened."  As such language fails to meet the relatively 
low threshold for well groundedness, i.e., plausibility, it 
is inadequate to link or relate any current 
neurologic disability to the veteran's period of active 
service.  The Court has held that the Board correctly 
rejected a medical opinion where "the conclusion reached by 
the physician [was] clearly based on the history provided by 
the veteran."  Reonal v. Brown,  5 Vet. App. 458, 460 
(1993).  "An opinion based upon an inaccurate factual 
premise has no probative value."  Reonal,  5 Vet. App. at 
460. 

Even if the speculative suppositions of the February 1996 VA 
psychiatric examiner were considered sufficient to render 
plausible the veteran's claim for service connection for a 
neurologic disorder, the failure to meet the requirements of 
items (1) and (2) are fatal to the veteran's claim.  The 
Board finds that the claim for service connection for a 
neurological disorder is not well grounded, and must be 
denied.  

The Court has held that VA has no statutory duty to assist a 
veteran absent evidence of a well-grounded claim, and 
cautioned VA against volunteering assistance to establish 
well groundedness.  Grivois v. Brown,  6 Vet. App. 136, 140 
(1994).  The Board finds that the veteran has been informed 
in writing of the requirements for presenting a well-grounded 
claim, and of the evidence needed to establish that this 
particular claim is well grounded.  Further, the Board notes 
that the veteran may render his claim well grounded by 
submitting clinical evidence showing the presence of a 
neurologic disorder other than those for which service 
connection is in effect or which have been finally denied as 
due to other, nonservice-connected causes, together with 
competent medical evidence linking or relating such 
disability to trauma or pathology experienced during active 
service or within any applicable presumptive period, or to a 
service-connected disease or injury.  Robinette v. Brown,  8 
Vet. App. 69, 74 (1995).



ORDER

Service connection for PTSD on a direct or secondary basis is 
denied.

Evidence of a well-grounded claim not having been submitted, 
direct or secondary service connection for a neurologic 
disorder is denied 



		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


 

